EXHIBIT 10(n) AMENDMENT NO. 17 TO TRANSFER AND ADMINISTRATION AGREEMENT AMENDMENT NO. 17 TO TRANSFER AND ADMINISTRATION AGREEMENT, dated as of March 26, 2010 (this “Amendment”), to that certain Transfer and Administration Agreement dated as of March 21, 2001, as amended by Amendment No. 1 to Transfer and Administration Agreement dated as of November 30, 2001, Amendment No. 2 to Transfer and Administration Agreement dated as of December 14, 2001, Amendment No. 3 to Transfer and Administration Agreement dated as of March 20, 2002, Amendment No. 4 to Transfer and Administration Agreement dated as of March 29, 2002, Amendment No. 5 to Transfer and Administration Agreement dated as of May 22, 2002, Amendment No. 6 and Limited Waiver to Transfer and Administration Agreement dated as of September 27, 2002, Amendment No. 7 to Transfer and Administration Agreement dated as of February 19, 2003, Amendment No. 8 to Transfer and Administration Agreement dated as of April 14, 2003, Amendment No. 9 to Transfer and Administration Agreement dated as of August 13, 2003,Amendment No. 10 to Transfer and Administration Agreement dated as of February 18, 2004, Amendment No. 11 to Transfer and Administration Agreement dated as of August 13, 2004, Amendment No. 12 to Transfer and Administration Agreement dated as of February 14, 2005, Amendment No. 13 to Transfer and Administration Agreement dated as of February 13, 2006, Amendment No. 14 to Transfer and Administration Agreement dated as of October 31, 2006, Amendment No. 15 to Transfer and Administration Agreement dated as of February 12, 2007and Amendment No. 16 to Transfer and Administration Agreement dated as of March 27, 2007 (as so amended and in effect, the “TAA”), by and among Arrow Electronics Funding Corporation, a Delaware corporation (the “SPV”), Arrow Electronics, Inc., a New York corporation, individually (“Arrow”) and as the initial Master Servicer, the several commercial paper conduits identified on Schedule A to the TAA and their respective permitted successors and assigns (the “Conduit Investors”; each individually, a “Conduit Investor”), the agent bank set forth opposite the name of each Conduit Investor on such Schedule A and its permitted successors and assigns (each a “Funding Agent”) with respect to such Conduit Investor, Bank of America, National Association, a national banking association, as the administrative agent for the Investors (the “Administrative Agent”), and the financial institutions from time to time parties thereto as Alternate Investors.Capitalized terms used and not otherwise defined herein have the meanings assigned to such terms in the TAA. PRELIMINARY STATEMENTS: WHEREAS, the SPV, Arrow, the Conduit Investors, the Funding Agents, the Alternate Investors and the Administrative Agent have entered into the TAA; WHEREAS, the SPV and Arrow have requested that the Conduit Investors, the Funding Agents, the Alternate Investors and the Administrative Agent agree to make certain changes and amendments to the TAA; -22- -2 - WHEREAS, subject to the terms and conditions set forth herein, the Conduit Investors, the Alternate Investors, the Funding Agents and the Administrative Agent are willing to make such changes and amendments to the TAA; NOW, THEREFORE, in consideration of the premises and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: SECTION 1.Amendments to the TAA.Effective as of the date hereof and subject to the satisfaction of the conditions precedent set forth in Section 3 hereof, the TAA is hereby amended to incorporate the changes reflected on Exhibit A hereto. SECTION 2.Representations and Warranties of the SPV and Arrow.To induce the Conduit Investors, Alternate Investors, the Funding Agents and the Administrative Agent to enter into this Amendment, the SPV and Arrow each makes the following representations and warranties (which representations and warranties shall survive the execution and delivery of this Amendment) as of the date hereof, after giving effect to the amendments set forth herein: Section 2.1.Authority.The SPV and Arrow each has the requisite corporate power, authority and legal right to execute and deliver this Amendment and to perform its obligations hereunder and under the Transaction Documents, including the TAA (as modified hereby).The execution, delivery and performance by the SPV and Arrow of this Amendment and their performance of the Transaction Documents, including the TAA (as modified hereby), have been duly approved by all necessary corporate action and no other corporate proceedings are necessary to consummate such transactions. Section 2.2.Enforceability.This Amendment has been duly executed and delivered by the SPV and Arrow.This Amendment is the legal, valid and binding obligation of the SPV and Arrow, enforceable against the SPV and Arrow in accordance with its terms, subject to applicable bankruptcy, insolvency, moratorium or other similar laws affecting the rights of creditors generally and the application of general principles of equity (regardless of whether considered in a proceeding at law or in equity).The making and delivery of this Amendment and the performance of the Agreement, as amended by this Amendment, do not violate any provision of law or any regulation (except to the extent that the violation thereof could not, in the aggregate, be expected to have a Material Adverse Effect or a material adverse effect on the condition (financial or otherwise), business or properties of Arrow and the other Originators, taken as a whole), or its charter or by-laws, or result in the breach of or constitute a default under or require any consent under any indenture or other agreement or instrument to which it is a party or by which it or any of its properties may be bound or affected. Section 2.3.Representations and Warranties.The representations and warranties contained in the Transaction Documents are true and correct on and as of the date hereof as though made on and as of the date hereof after giving effect to this Amendment. - 3 - Section 2.4.No Termination Event.After giving effect to this Amendment, no event has occurred and is continuing that constitutes a Termination Event or a Potential Termination Event. SECTION 3.Conditions Precedent.This Amendment shall become effective, as of the date hereof, on the date on which the following conditions precedent shall have been fulfilled: Section 3.1.This Amendment. The Administrative Agent shall have received counterparts of this Amendment, duly executed by each of the parties hereto. Section 3.2.Additional Documents. The Administrative Agent shall have received all additional approvals, certificates, documents, instruments and items of information as the Administrative Agent may reasonably request and all of the foregoing shall be in form and substance reasonably satisfactory to the Administrative Agent and each Funding Agent. SECTION 4.References to and Effect on the Transaction Documents. Section 4.1.Except as specifically amended and modified hereby, each Transaction Document is and shall continue to be in full force and effect and is hereby in all respects ratified and confirmed. Section 4.2.The execution, delivery and effectiveness of this Amendment shall not operate as a waiver of any right, power or remedy of any Investor, Funding Agent or the Administrative Agent under any Transaction Document, nor constitute a waiver, amendment or modification of any provision of any Transaction Document, except as expressly provided in Section 1 hereof. Section 4.3.This Amendment contains the final and complete integration of all prior expressions by the parties hereto with respect to the subject matter hereof and shall constitute the entire agreement among the parties hereto with respect to the subject matter hereof superseding all prior oral or written understandings. Section 4.4.Each reference in the TAA to “this Agreement”, “hereunder”, “hereof” or words of like import, and each reference in any other Transaction Document to “the Transfer and Administration Agreement”, “thereunder”, “thereof” or words of like import, referring to the Agreement, shall mean and be a reference to the Agreement as amended hereby. SECTION 5.Execution in Counterparts.This Amendment may be executed in any number of counterparts and by different parties hereto in separate counterparts, each of which when so executed and delivered shall be deemed to be an original and all of which taken together shall constitute but one and the same agreement.Delivery of an executed counterpart of a signature page to this Amendment by telefacsimile shall be effective as delivery of a manually executed counterpart of this Amendment. - 4 - SECTION 6.GOVERNING LAW.THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. SECTION 7.WAIVER OF JURY TRIAL.EACH OF THE PARTIES HERETO HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG ANY OF THEM ARISING OUT OF, CONNECTED WITH, RELATING TO OR INCIDENTAL TO THE RELATIONSHIP BETWEEN THEM IN CONNECTION WITH THIS AMENDMENT OR ANY OTHER TRANSACTION DOCUMENT. SECTION 8.Assignment by Conduit Investors.Each of the parties hereto hereby acknowledges that YC SUSI Trust and Variable Funding Capital Company LLC (together, the “Assigning Conduit Investors”) hereby assign their respective Investments to their respective Related Alternate Investors; provided, however, that the rights, remedies, provisions and agreements set forth in Section 11.1 of the TAA shall survive such assignment with respect to each of the Assigning Conduit Investors in respect of events that have occurred prior to the date hereof. [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK] IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by their respective officers thereunto duly authorized, as of the date first above written. Arrow Electronics Funding Corporation, as SPV By: Name: Title: Arrow Electronics, Inc., individually and as Master Servicer By: Name: Title: Signature Page to Amendment No. 17 to Arrow Electronics Transfer and Administration Agreement YC SUSI Trust, as a Conduit Investor By: Bank of America, N.A., Administrative Trustee By: Name: Title: Bank of America, National Association, as a Funding Agent, as Administrative Agent, and as an Alternate Investor By: Name: Title: Signature Page to Amendment No. 17 to Arrow Electronics Transfer and Administration Agreement Liberty Street Funding Corp., as a Conduit Investor By: Name: Title: The Bank of Nova Scotia, as a Funding Agent and as an Alternate Investor By: Name: Title: Signature Page to Amendment No. 17 to Arrow Electronics Transfer and Administration Agreement Gotham Funding Corporation, as a Conduit Investor By: Name: Title: The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, (formerly known as The Bank of Tokyo-Mitsubishi, Ltd., New York Branch) as a Funding Agent By: Name: Title: The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, (formerly known as The Bank of Tokyo-Mitsubishi, Ltd., New York Branch) as an Alternate Investor By: Name: Title: Signature Page to Amendment No. 17 to Arrow Electronics Transfer and Administration Agreement Park Avenue Receivables Company, LLC, as a Conduit Investor By: JPMorgan Chase Bank, N.A. (formerly known as JPMorgan Chase Bank), its attorney-in-fact By: Name: Title: JPMorgan Chase Bank, N.A. (formerly known as JPMorgan Chase Bank), as a Funding Agent and as an Alternate Investor By: Name: Title: Signature Page to Amendment No. 17 to Arrow Electronics Transfer and Administration Agreement Variable Funding Capital Company LLC, as a Conduit Investor By: Wachovia Capital Markets, LLC, as attorney-in-fact By: Name: Title: Wachovia Bank, National Association, as a Funding Agent and as an Alternate Investor By: Name: Title: Signature Page to Amendment No. 17 to Arrow Electronics Transfer and Administration Agreement EXHIBIT A Please see attached. The TAA formerly provided that a Conduit Investor had the option of being either a Match Funding Conduit Investor or a Pooled Funding Conduit Investor.On March 27, 2007, (i) such option terminated, (ii) each Conduit Investor was thereupon and at all times thereafter deemed to be a Pooled Funding Conduit Investor and (iii) each term or provision of the TAA, including, without limitation, Section 2.4(b), relating to a Conduit Investor as a Match Funding Conduit Investor ceased to be operative or available. Transfer and Administration Agreement by and among Arrow Electronics Funding Corporation, Arrow Electronics, Inc., Individually and as Master Servicer The Persons Parties hereto as Conduit Investors, Alternate Investors and Funding Agents Bank of America, National Association, as Administrative Agent TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 Section 1.1 .Certain Defined Terms 1 Section 1.2 .Other Terms 24 Section 1.3 .Computation of Time Periods 25 ARTICLE II PURCHASES AND SETTLEMENTS 25 Section 2.1 .Transfer of Affected Assets; Intended Characterization 25 Section 2.2 .Purchase Price 26 Section 2.3 .Investment Procedures 28 Section 2.4 .[IS RESERVED AND IS SPECIFIED IN SCHEDULE I.] 30 Section 2.5 .Yield, Fees and Other Costs and Expenses 30 Section 2.6 .Deemed Collections 30 Section 2.7 .Payments and Computations, Etc 31 Section 2.8 .Reports 31 Section 2.9 .Collection Account 32 Section 2.10 .Sharing of Payments, Etc 32 Section 2.11 .Right of Setoff 33 Section 2.12 .[RESERVED] 33 Section 2.13 .[RESERVED] 33 Section 2.14 .[RESERVED] 33 Section 2.15 .[RESERVED] 33 Section 2.16 .Special Termination Date with Respect to a Particular Conduit Investor 33 ARTICLE III ADDITIONAL ALTERNATE INVESTOR PROVISIONS 34 Section 3.1 .Assignment to Alternate Investors 34 Section 3.2 .[RESERVED.] 34 Section 3.3 .Non-Renewing Alternate Investors 34 ARTICLE IV REPRESENTATIONS AND WARRANTIES 35 Section 4.1 .Representations and Warranties of the SPV and the Master Servicer 35 Section 4.2 .Additional Representations and Warranties of the Master Servicer 41 ARTICLE V CONDITIONS PRECEDENT 42 Section 5.1 .Conditions Precedent to Closing 42 - i - Section 5.2 .Conditions Precedent to All Investments and Reinvestments 45 Section 5.3 .Master Servicer Report 46 ARTICLE VI COVENANTS 47 Section 6.1 .Affirmative Covenants of the SPV and Master Servicer 47 Section 6.2 .Negative Covenants of the SPV and Master Servicer 53 ARTICLE VII ADMINISTRATION AND COLLECTIONS 55 Section 7.1 .Appointment of Master Servicer 55 Section 7.2 .Duties of Master Servicer 56 Section 7.3 .Blocked Account Arrangements 58 Section 7.4 .Enforcement Rights After Designation of New Master Servicer 58 Section 7.5 .Master Servicer Default 59 Section 7.6 .Servicing Fee 60 Section 7.7 .Protection of Ownership Interest of the Investors 60 ARTICLE VIII TERMINATION EVENTS 61 Section 8.1 .Termination Events 61 Section 8.2 .Termination 64 ARTICLE IX INDEMNIFICATION; EXPENSES; RELATED MATTERS 64 Section 9.1 .Indemnities by the SPV 64 Section 9.2 .Indemnity for Taxes, Reserves and Expenses 67 Section 9.3 .Taxes 69 Section 9.4 .Other Costs and Expenses; Breakage Costs 70 Section 9.5 .Reconveyance Under Certain Circumstances 71 Section 9.6 .Indemnities by the Master Servicer 71 ARTICLE X THE ADMINISTRATIVE AGENT 71 Section 10.1 .Appointment and Authorization of Administrative Agent 71 Section 10.2 .Delegation of Duties 72 Section 10.3 .Liability of Administrative Agent 72 Section 10.4 .Reliance by Administrative Agent 72 Section 10.5 .Notice of Termination Event, Potential Termination Event or Master Servicer Default 73 Section 10.6 .Credit Decision; Disclosure of Information by the Administrative Agent 73 Section 10.7 .Indemnification of the Administrative Agent 74 Section 10.8 .Administrative Agent in Individual Capacity 75 Section 10.9 .Resignation of Administrative Agent 75 Section 10.10 .Payments by the Administrative Agent 76 - ii - ARTICLE XI MISCELLANEOUS 76 Section 11.1 .Term of Agreement 76 Section 11.2 .Waivers; Amendments 76 Section 11.3 .Notices; Payment Information 77 Section 11.4 .Governing Law; Submission to Jurisdiction; Appointment of Service Administrative Agent 78 Section 11.5 .Integration 78 Section 11.6 .Severability of Provisions 79 Section 11.7 .Counterparts; Facsimile Delivery 79 Section 11.8 .Successors and Assigns; Binding Effect 79 Section 11.9 .Waiver of Confidentiality 82 Section 11.10 .Confidentiality Agreement 82 Section 11.11 .No Bankruptcy Petition Against the Conduit Investors 82 Section 11.12 .No Recourse Against Conduit Investors, Stockholders, Officers or Directors 83 Schedules Schedule A Investors Schedule B Match Funding Conduit Investors Schedule C [Gates/Synnex Receivables Schedule] Schedule D [Excluded Receivables] Schedule I Yield and Rate Periods Schedule II Calculation of Required Reserves Schedule III Settlement Procedures Schedule IV Calculation of Fees Schedule V Agreed Upon Procedures Schedule 4.1(g) List of Actions and Suits Schedule 4.1(i) Location of Certain Offices and Records Schedule 4.1(j) List of Subsidiaries, Divisions and Tradenames; FEIN Schedule 4.1(s)
